Opinion by
Rao, J.
In accordance with stipulation of counsel that certain items of the merchandise consist of books of bona fide foreign authorship similar in all material respects (except title in some instances) to the books which were the subject of Oxford University Press, N. Y., Inc. v. United States (33 C. C. P. A. 11, C. A. D. 309), the claim at 7)4 percent under paragraph 1410, as modified by T. D. 49753, was sustained. Books of bona fide foreign authorship stipulated to be composed in chief value of india paper, weighing over 10 pounds and less than 20)4 pounds to the ream of 288,000 square inches, similar in all material Tespects (except title) to the books the subject of Oxford University Press, New York, Inc. v. United States (9 Cust. Ct. 63, C. D. 663) were held- dutiable at 2 cents per pound, plus 10 percent ad valorem, under paragraph 1404, as modified by T. D. 49753.